                                                                 FILED IN OPEN COURT
                                                                 ON             ~0
                                                                       Pater A. Moore, Jr ,
                                                                       US District Court
                                                                       Eastern District of
                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                          NO. 5:17-CR-00392-SD

UNITED STATES OF AMERICA

              v.

JOSEPH ORLANDO ROBERTS

                       PRELIMINARY ORDER OF FORFEITURE

       WHEREAS,      pursuant   to    the   entry   of   a   Memorandum      of    Plea

Agreement by the defendant on June 6,               2018,    and the defendant's

guilty plea to offenses in violation of 21 U.S.C.                  §     846 and 18

U.S.C.   §   924(c) (1)   (~),the    Court finds that the following property

is hereby forfeitable pursuant to 21 U.S.C. § 853 and 18 U.S.C.

§   924 (d) (1), to wit:

              1)$11,000 in U.S. Currency;

              2)$45,000 in U.S. Currency;

              3)$137,429 in U.S. Currency;

              4)Lexus IS250, VIN: JTHBF1D20E5017480;

              S)Honda Pilot, VIN: 5FNYF5H9XHB014065;

              6)Browning AS, 16 gauge shotgun, serial number:

                   6S50988;

              ?)Kimber 1911,     .45 caliber firearm, serial number:

                   K460634;

              B)Glock 19, seria; number: VKT647;



                                            1
                 9)Smith & Wesson, 9 mm, model 539, serial number:

                      A745167; and

                 lO)Ruger LC9, 9mm, serial number: 323-02783;


          AND WHEREAS, by virtue of said guilty plea and the defendant's

    agreement therein, the United States is now entitled to entry of

    a   Preliminary Order of Forfeiture pursuant to Fed.                         R.    Crim.   P.

    32.2(b) (2);       and     to   seize   the       specific    property           subject   to

    forfeiture, to conduct any discovery the Court considers proper in

    identifying,        locating,     or    disposing      of    the    property,        and   to

    commence     proceedings        that    cqmply     with     any    statutes        governing

    third-party rights, as provided by Fed. R. Crim. P. 32.2(b) (3);

          It is hereby ORDERED, ADJUDGED and DECREED:

          1.     That based upon the Plea Agreement and the plea of guilty

    by the defendant, the United States is hereby authorized to seize

    the above-stated property, and it is hereby forfeited to the United

    States     for    disposition      in   accordance        with     the    law,     including

    destruction,       subject to the provisions of 21 U.S.C. § 853(n), as

    a~lowed    by    ~ed.    R. Crim. P. 32.2(b) (3).

          2.        That upon sentencing and issuance of the Judgment and

    Commitment Order, the Clerk of Court is directed to incorporate a

    reference to this Preliminary Order of Forfeiture in the applicable

    section     of     the    Judgment,     as    required       by    Fed.     R.     Crim.   P.
\
    32.2(b) (4) (B).         In accordance with Fed. R. Crim. P. 32.2(b) (4) (A),


                                                  2
this Order shall be final as to the defendant upon entry.

       4.    That pursuant to 21 U.S.C. § 853(n), the United States

shall publish notice of this Order and of its intent to dispose of

the    property   in   such   manner     as     the    Attorney          General   or   the

Secretary of Treasury directs, by publishing and sending notice in

the    same manner as     in civil      forfeiture          cases,       as prov_ided    in

Supplemental Rule G ( 4) .          Any person,        other than the defendant,

having or claiming any legal interest in the subject property must

file a petition with the Court within 30 days of the publication

of notice or of receipt of actual notice, whichever is earlier.

       The petition must be signed by the petitioner under penalty

of    perjury and shall       set    forth     the     nature     and extent       of   the

petitioner's right, title, or interest in the subject property, and

must include any additional facts supporting the petitioner's claim

and the relief sought.

        5.   That upon adjudication of all third party interests this

Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C.

§    853, as required by Fed. R. Crim. P. 32.2(c) (2).

       SO ORDERED, this   ...B_   day of       Ne'1e   M.Q p..A      I   2018.




                                           3
